DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments to the claims have allowed for the withdrawn of the objection to claim 2. Additionally, the amendments to claims 6, 41 and 51 have provided for language that is no longer rejected under 35 USC 112(b) and (d). The objection of claim 2 and the 35 USC 112(b) and (d) rejections of claims 6, 41 and 51 are withdrawn.
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. On page 9 of the Applicant’s Arguments, the Applicant discusses the elements that were not present in the prior art. These elements, however, were explicitly discussed in the previous rejection. Particularly, that Okazaki teaches hypophosphatasia (HPP), but does not teach infants that are suffering with tracheobronchomlacia (TBM). Specifically, the Applicant notes that Okazaki teaches bone re-mineralization, and not the formation of tracheal cartilage. These discrepancies were discussed in the prior set of rejections. Specifically, it is noted that the prior art clearly describes methods of treating the disease HPP with asfotase alfa. While the prior art does not describe treating, specifically, TBM with asfotase alfa, a patient with TBM would necessarily have the disease HPP. If the patient has the disease HPP, and the main therapy for HPP is asfotase alfa, the ordinary artisan would treat HPP with the enzyme regardless of the presence of TBM. This would be obvious because it appears that the most effective treatment for HPP is asfotase alfa administration. If the patient, old method. See MPEP 2112(I) and (II).
On page 9 of the Applicant’s Arguments, the Applicant states that TBM is characterized by weakness and defects in tracheal cartilage, and there would be no expectation in the art that a cartilage defect could be restored by the claimed method. While it is unclear if this expectation is true, the Applicant is directed to the instantly filed specification, wherein treating, treat, and treatment is defined. See page 11, lines 7-17. First, there is nothing in the Applicant’s definition that requires the restoration of cartilage; in fact, it does not appears that “cartilage” is even described in the definition of treating. Second, “treating” can be defined as preventive, wherein treatment can include “an HPP patient who does not yet have TBM.” Since the Applicant has provided no evidence to suggest that the infant in Okazaki was not “susceptible or at risk of developing TBM,” it is unclear why the reference would not necessarily teach the claimed “treating.” Finally, as discussed above, and in the rejections below, HPP is known to be effectively treated with asfotase alfa, and as such, any patient with this diagnosis, regardless of the presence of TBM, would likely be administered this effective composition. This assessment would certainly fulfill the Applicant’s own definition of “treating.”
On page 10 of the Applicant’s Arguments, the Applicant points to data and results found in the instant specification. While these results are certainly interesting, 
On pages 10 and 11 of the Applicant’s Arguments, the Applicant argues that the Double Patenting rejection is improper because the patent teaches treatment of HPP, but not TBM. The rationale for this rejection is similar to the obviousness rationale provided above, and in the rejections below. Briefly, if a subject has TBM, than he/she would certainly have HPP. If HPP is present, than methods of treating TBM would overlap with the same methods of treating HPP. While the scope of the instant invention is certainly narrower, all of the subjects being treated in the instant invention would have HPP, and would thusly read upon the patent.
The Applicant has amended several claims, and also added new claims 55-58. The previous claim rejections will be modified, as necessary, based upon the claim amendments. Additionally, new claims 55-58 will be discussed in the rejections below. All of the claims continue to be rejected under 35 USC 103 and are also rejected as being Non-Statutory Double Patenting with US Pat. 9,988,620.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 9, 10, 13, 21, 22, 25, 26, 32, 35, 37-39, 41, 42, 50, 51 and 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki, et al (European Journal of Pediatrics, 175, 433-437, 2016 [IDS Reference; published 10/12/2015]) and evidenced by Bishop, et al (Archive of Diseases in Children, 101, 514-515, 2016 [IDS Reference; published 3/18/2018]) and Strensiq Prescribing information (https://alexion.com/documents/strensiq_uspi). Okazaki teaches a method of treating lethal hypophosphatasia (HPP), by administering recombinant alkaline phosphatase, derived from an amino acid sequence of asfotase alfa. See page 433, “Abstract” section. Okazaki provides 2 mg/kg, of asfotase alfa, three times per week, equaling 6 mg/kg/week. See page 434, “Case report” section. Although Okazaki does not provide the sequence, based upon all available information on the claimed sequence, and the .
Bishop provides a brief overview of therapies that have been known to help treat HPP, including enzyme replacement therapy with asfotase alfa. Bishop notes that TBM is present in extreme cases of HPP, and alludes to the utility of enzyme replacement therapy in cases of critical care. See entire document.
Based upon the body of evidence, it is clear that HPP can be treated with asfotase alfa-derived alkaline phosphatase. If a disease can be treated, than there would be an expectation that underlying symptoms and pathologies that exist because of the disease would also be treated. For example, increased body temperature is a characteristic symptom of a bacterial infection; if the infection is treated, the body temperature would be expected to go to the normal level. If the patient has the disease HPP, and the main therapy for HPP is asfotase alfa, the ordinary artisan would treat HPP with the enzyme regardless of the presence of TBM. This would be obvious because it appears that the most effective treatment for HPP is asfotase alfa administration. If the patient, who is already being treated for HPP with asfotase alfa also has TBM, than the restoration of tracheal cartilage would just be inherent to the method. This would be a reasonable assessment, since the individual with HPP/TBM would already be under an asfotase alfa treatment regimen, wherein the Applicant has discovered a new property of an old method. See MPEP 2112(I) and (II). Furthermore, it 
Finally, the prescribing information data sheet has been provided for the pharmaceutical composition with the tradename “Strensiq.” This is the pharmaceutical composition that was explicitly taught by Okazaki, and is explicitly marketed for the treatment of all forms of HPP. Since TBM is associated with forms of HPP, it would be obvious to the ordinary artisan that HPP would be a first-line treatment for HPP that may or may not include TBM.
With respect to claim 1, as discussed above, Okazaki teaches a method of treating lethal HPP, with 6 mg/kg/week of [soluble] alkaline phosphatase, derived from asfotase alfa, in an infant that was diagnosed in utero; Okazaki also notes that while TBM is found in lethal HPP, it was not present in this particular case study. Bishop further confirms the fact that the utilization of asfotase alfa, as an enzyme replacement therapy, has been successfully used in treating various forms of HPP, and alludes to its potential utility in a critical care scenario. Based upon all available information, it appears that the asfotase alfa described in Okazaki and Bishop is identical to the amino acid sequence claimed. Finally, as noted above, the specification indicates that “treating” does not require the presence of TBM, it only requires that the patient is at risk of developing TBM. 
With respect to claim 2, Okazaki teaches providing the therapy three times per week. However, it should be noted that dosing choices is considered to be routine one size fits all situation, and would decide the appropriate dose based upon the available information.
With respect to claims 6, 7, 9, 57 and 58, based upon the fact that asfotase alfa is a known treatment for HPP, there would be an expectation that the administration of this enzyme would improve these symptoms in a manner consistent with the claimed method. This would be a reasonable assessment because Okazaki shows overall improvement of HPP symptoms.
With respect to claim 10, Okazaki indicates that the enzyme therapy was provided for at least 10 months. See page 434, “The clinical course of respiratory care” section.
With respect to claim 13, based upon Okazaki, the patient received ventilator support; Okazaki notes that ventilator support was not needed as the subject’s condition improved. See page 434, “The clinical course of respiratory care” section. Additionally, Bishop notes that ventilator support is routine in severe cases, like those of lethal HPP. See entire document.
With respect to claims 21 and 22, while it appears that Okazaki provides airway ventilation with a mean airway pressure of 15 cm H2O, it is unclear if Okazaki provides the identical ventilation as that claimed. However, in a clinical setting, it is the ordinary artisan that decides on a particular ventilation and mean airway pressure level, and as such, can be considered obvious routine optimization performed by the ordinary artisan. Furthermore, it is obvious to the ordinary artisan as to making decisions on when, and how much the ventilation pressure can change, as the subject’s needs change.
at least 10 months. See page 434, “The clinical course of respiratory care” section.
With respect to claims 26 and 32, Okazaki teaches a human infant that has never received sALP. Okazaki notes that the infant has various bone formation deformities. Okazaki teaches that the symptoms improve, suggesting that if the infant also had TBM, these symptoms would also improve.
With respect to claim 35, both Okazaki and Bishop note that administration of sALP results in improved outcomes.
With respect to claim 37, Okazaki notes that mutation in the TNALP gene can result in HPP, particularly lethal and infantile HPP. See page 433, “Abstract” section.
With respect to claim 38, Okazaki teaches that the composition is administered three times per week, suggesting alternating days. Okazaki also noted bone mineralization.
With respect to claims 39 and 41, based upon the Strensiq data page, the composition can possess varying amounts of the excipients: sodium chloride and sodium phosphate. See Table 5. Based upon the table, the commercially available vials of Strensiq possess the claimed concentrations. 
With respect to claim 42, Okazaki provides for subcutaneous injection, which is a type of parenteral administration.
With respect to claim 50, Okazaki tests for alkaline phosphatase activity, but does not provide the results or details of this enzymatic activity test. See page 434, 
With respect to claim 51, as discussed above, all evidence would suggest that the enzymes discussed by Okazaki, and provided by the assignee, possess 100% sequence homology to Seq ID 1.
With respect to claim 55, although Okazaki teaches 6 mg/kg/week (2 mg/kg @ 3 times/week is 6 mg/kg/week; see page 434, right column, first [full] paragraph), dosing choices are considered to be routine optimization by the ordinary artisan; the ordinary artisan is an experienced doctor, who understands that dosing is not a one size fits all situation, and would decide the appropriate dose based upon the available information.
With respect to claim 56, based upon the fact that Okazaki appears to teach an identical form of asfotase alfa, the enzyme of Okazaki must possess 100% homology with the claimed sequence.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 7, 9, 10, 13, 21, 22, 25, 26, 32, 35, 37-39, 41, 42, 50, 51 and 55-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7, and 23 of U.S. Patent No. 9,988,620. Although the claims at issue are not identical, they are not patentably distinct from each other because both invention teach the treatment of HPP by administering the same amino acid sequence; the patent broadly teaches treatment of HPP by administering the same enzyme composition, whereas the application teaches the treatment of a pathology caused by HPP by administering the same composition. Since both inventions are characterized by HPP .
Briefly, if a subject has TBM, than he/she would certainly have HPP. If HPP is present, than methods of treating TBM would overlap with the same methods of treating HPP. While the scope of the instant invention is certainly narrower, all of the subjects being treated in the instant invention would have HPP, and would thusly read upon the patent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651